                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


CONVERGEN ENERGY WI LLC

                                  Plaintiffs,                 Index No. 20-cv-00543

-against-

L’ANSE WARDEN ELECTRIC COMPANY, LLC

                                   Defendants.



                        DECLARATION OF CAMILO PATRIGNANI

       I, Camilo Patrignani, declare:

       1.      My name is Camilo Patrignani. If I were asked to testify, I would testify

consistent with this declaration, and I have personal knowledge of all facts set forth herein.

       2.      I am Senior Energy Advisor with Libra Capital US, Inc., which provides

management services to Libra Group in overseeing its portfolio of companies including L’Anse

Warden Electric Company, LLC (“L’Anse”).

       3.      L’Anse is owned by Convergen Energy, LLC. Convergen Energy, LLC is

ultimately owned by the Libra Group.

       4.      Convergen Energy WI, LLC (“CEW”) was a subsidiary of Convergen Energy,

LLC.

       5.      The supply agreement is part of a fraudulent scheme. Prior to January 31, 2020,

there was no contract for fuel pellets and L’Anse ordered pellets at its sole discretion. CEW

billed L’Anse via invoice. L’Anse is operating under the status quo prior to the fraud.
        6.      Theodore Hansen and Brian Mikkelson are named co-conspirators in the

complaint filed by L’Anse in the Southern District of New York and were managing L’Anse and

sending payment essentially to themselves as executives at CEW until the fraud was discovered.

        7.      The balance for pellets sought by CEW is pursuant to a fraudulent agreement. In

addition, L’Anse is offsetting its damages against CEW as alleged in the complaint filed in the

Southern District of New York.

        8.      CEW was sold in a fraudulent transaction to a purported third-party. Steven

Brooks (‘Brooks”), an employee of Libra Capital US, Inc. at the time of the sale, was charged

with negotiating the sale on behalf of the seller but his interests secretly lay with the seller.

        9.      Brook secretly signed a $2.3 million personal guaranty to finance NianticVista

Energy, LLC’s acquisition of CEW.

        10.     In part, this flagrant omission has led L’Anse and the other plaintiffs in the New

York action to believe Brooks secretly retained an interest in CEW and was negotiating on his

own behalf against his employer.

        11.     The November 5, 2019 offer by NianticVista Energy, LLC made for CEW was

through Brooks and stated: “As a condition to closing, a supply agreement between the Company

and its affiliate, the L’Anse Warden Electric Company, must be executed under standard market

terms.” This offer and condition came about before the BMO bank loan documentation related to

the sale of CEW.

        12.     The parties did not act at BMO’s direction but rather pursuant to the offer by

NianticVista Energy, LLC.

        13.     The parties did not “negotiate” because Brooks was misinforming L’Anse and

secretly double dealing for himself. The supply agreement was not negotiated at arm’s-length.




                                                   2
       14.     CEW is seeking to enforce the supply agreement created, “negotiated,”

consummated, and executed in New York by two bad actors (both named in the New York

action) who were aligned in the fraud and based in New York.

       15.     L’Anse is not under a “planned shutdown” but a scheduled outage for

maintenance.

       16.     I declare under penalty of perjury that the foregoing is true and correct.



       Dated this 23rd day of June, 2020.


                                Electronically signed by Camilo Patrignani
                                      Camilo Patrignani




                                                 3
